United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    _____________

                                     No. 97-3306SI
                                    _____________

Herbert E. Bundy,                      *
                                       *
                    Appellant,         *
                                       *
       v.                              * Appeal from the United States
                                       * District Court for the Southern
Park Place; Mary Laughlin; Madeline    * District of Iowa.
Clark; Eilen Liddell; William E.       *
Wilkins, Sued as William Wilkins;      *       [UNPUBLISHED]
City of Des Moines, IA; Floyd Jones;   *
Des Moines Human Rights Commission, *
                                       *
                    Appellees.         *
                                 _____________

                             Submitted: May 7, 1998
                                 Filed: May 12, 1998
                                  _____________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                          _____________

PER CURIAM.

       Herbert E. Bundy appeals the district court's dismissal of his civil rights lawsuit
against Park Place and others. Having reviewed the record and the parties' briefs, we
conclude an opinion would have no precedential value. We thus affirm the district
court's dismissal without further discussion. See 8th Cir. R. 47B.

      We deny Bundy's motion on appeal for judgment against Madeline Clark.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-